618 F.2d 396
David BROAD et al., Plaintiffs-Appellants,v.ROCKWELL INTERNATIONAL CORPORATION et al.,Defendants-Appellees.
No. 77-2963.
United States Court of Appeals, Fifth Circuit.
June 9, 1980.

Appeal from the United States District Court for the Northern District of Texas; Robert M. Hill, Judge.


1
Rod Phelan, John Andrew Martin, Dallas, Tex., Hugo L. Black, Jr., Thomas H. Seymour, Kenny, Nachwalter & Seymour, Miami, Fla., for plaintiffs-appellants.


2
Ernest E. Figari, Jr., David P. Seikel, Dallas, Tex., for Rockwell International Corp., Collins Radio Co., Anderson, Bateman, Booth, Willard F. Rockwell, Jr., Roodhouse, Beall, Cattoi, Fulgham, Martin, Erickson, Drick and Raff.


3
William F. Carroll, William B. West, III, Dallas, Tex., John F. Egan, New York City, for U. S. Trust Co. of New York.


4
Donald I. Strauber, Terry Thompson, Edwin Scott, New York City, for Rockwell International Corp.


5
James K. Manning, Brown, Wood, Ivey, Mitchell & Petty, New York City, amicus curiae for Brown, Wood, Ivey, Mitchell & Petty.


6
William J. Fitzpatrick, Atty., New York City, amicus curiae for Securities Industry Assoc.


7
Stanley T. Kaleczyc, National Chamber Litigation Center, Inc., Washington, D. C., amicus curiae for Chamber of Commerce of U. S. A.


8
Leonard Joseph, Dewey, Ballentine, Bushby, Palmer & Wood, New York City, amicus curiae for Donaldson, Lufkin & Jenrett, Inc., et al.


9
William H. Smith, American Bankers Assoc., Washington, D. C., amicus curiae for American Bankers Assoc.


10
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


11
(Opinion March 24, 1980, 5 Cir., 1980, 614 F.2d 418).


12
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

13
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


14
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.